DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 4/23/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to examination.  This is not found persuasive because the details of the dependent claims 11-20 having details of the manufacturing distinguish the method from the apparatus and evidence divergent searches would be required.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the higher-refractive- index layer, the medium-refractive-index layer and the lower-refractive-index layer of each of the plurality of filter stacks independently comprise hydrogenated silicon (SiH), niobium oxide, titanium oxide, tantalum oxide, silicon oxide, yttrium oxide, zirconium oxide, aluminum oxide, silicon nitride, or any combination thereof” while also being define by the limitations of the independent claim “ a higher-refractive-index layer having a first refractive index of higher than 3.5 … the medium-refractive-index layer has a second refractive index higher than 2.9 and lower than the first refractive index; and … the lower-refractive-index layer has a third refractive index lower than the second refractive index”. These limitations are mutually exclusive as embodiments within the scope of Claim 8 include a higher-refractive-index layer comprising silicon oxide and a low-refractive-index-layer comprising hydrogenated silicon and yet Claim 1 excludes these embodiments based on refractive index.  The claim should be amended to only further limit the independent claim with specie embodiments consistent with the refractive index layer language of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub. 2020/0209448 to Rowlands et al. (hereinafter Rowlands).
Regarding claim 1, Rowlands discloses an optical filter, comprising:  a substrate (substrate 120, Fig. 1A); and  a plurality of filter stacks (coating portion with a plurality of coating layers, Fig. 1A) formed on the substrate, wherein each of the plurality of filter stacks comprises:  a higher-refractive-index layer (high index layers 130, Fig. 1A; [0024]-[0028]) having a first refractive index of higher than 3.5  (Si:H having n>3.64; [0026]);  a medium-refractive-index layer (O layer 135 of silicon, n~3.57, Fig. 1A’ [0021]-[0028]) disposed on the higher-refractive- index layer, wherein the medium-refractive-index layer has a second refractive index higher than 2.9 and lower than the first refractive index (O layer 135 of silicon, n~3.57, Fig. 1A’ [0021]-[0028]); and  a lower-refractive-index layer (low index layers 140, Fig. 1A; [0024]-[0028]) disposed on the medium-refractive- index layer, wherein the lower-refractive-index layer has a third refractive index lower than the second refractive index (silicon dioxide; [0024]-[0028] & Claim 10).  
Regarding claim 2, Rowlands discloses the medium- refractive-index layer is disposed between and in direct contact with the higher- refractive-index layer and the lower-refractive-index layer in each of the plurality of filter stacks (layers 135 are between respective layers 130 and 140; Fig. 1A).
Regarding claim 3, Rowlands discloses the second refractive index is in a range from about 2.9 to about 3.3 (O layer 135 of silicon, n~3.57, Fig. 1A’ [0021]-[0028]).  A reasonably broad interpretation of “about 3.3” would have been understood by a person having ordinary skill in the art to include a value of 3.57 as the value is relatively closer to 3.3 than index values 
Regarding claim 4, Rowlands discloses the third refractive 2index is lower than 1.6 (silica of n~1.46; [0024]-[0028]).  
Regarding claim 5, Rowlands discloses a difference between the second refractive index and the third refractive index is greater than a difference between the first refractive index and the second refractive index (Si:H, Si, and SiO2; [0024]-[0028]).
Regarding claim 6, Rowlands discloses a total thickness of the plurality of filter stacks is less than 5 micron ([0033]-[0034]).  
Regarding claim 7, Rowlands discloses the substrate is in direct contact with the higher-refractive-index layer of one of the plurality of filter stacks (Fig. 1A).
Regarding claim 8 Rowlands discloses the higher-refractive- index layer, the medium-refractive-index layer and the lower-refractive-index layer of each of the plurality of filter stacks independently comprise hydrogenated silicon (SiH), niobium oxide, titanium oxide, tantalum oxide, silicon oxide, yttrium oxide, zirconium oxide, aluminum oxide, silicon nitride, or any combination thereof ([0024]-[0028]).
Regarding claim 9, Rowlands discloses the higher-refractive- index layer and the medium-refractive-index layer comprise hydrogenated silicon (SiH), and the lower-refractive-index layer comprises silicon oxide ([0024]-[0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872